Citation Nr: 0844730	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a reduction from 20 percent to 10 percent for right 
shoulder degenerative joint disease and bursitis was correct. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1994 to 
October 1999.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which reduced the veteran's 20 percent rating for his right 
shoulder degenerative joint disease and bursitis to 10 
percent under the provisions of 38 C.F.R. § 3.105(e), 
effective December 1, 2005. 

The veteran appeared and testified at a Board hearing held in 
October 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he should not have had his rating 
for right shoulder degenerative joint disease and bursitis, 
currently rated at 10 percent, reduced from 20 percent.  At 
the Board hearing, the veteran had significant difficulty 
raising his right hand at or slightly above his shoulder 
while he was sworn in.  He stated he experiences chronic pain 
with painful flare-ups.  

A VA examination performed in June 2007 found tenderness to 
deep palpation on the lateral aspect of the right shoulder.  
Right shoulder forward elevation was 170 degrees with some 
mild pain that started at 100 degrees and ended at 170 
degrees.  Right shoulder abduction was 170 degrees with mild 
pain that started around 100 degrees and ended at 170 
degrees.  The doctor stated that the veteran's complaints 
were not consistent with an MRI and radiological examination, 
which were normal.  The veteran was diagnosed with mild right 
shoulder osteoarthritis and right shoulder bursitis, 
resolved.  

The veteran underwent an orthopedic evaluation by a private 
doctor in August 2008, and he told the doctor that right 
shoulder pain prevents him from sleeping.  Upon physical 
examination, the veteran's right shoulder exhibited positive 
impingement sign and weakness of the supraspinatus tendon.  
An MRI of the right shoulder revealed minor enthesopathy with 
minimal spur of the inferolateral aspect of the acromion 
process without lateral outlet narrowing.  The doctor 
diagnosed the veteran with a right shoulder rotator cuff 
tear.  However, the doctor did not address the veteran's 
actual limitation of motion from his right shoulder disorder.  

The June 2007 VA examination indicates the veteran has 
osteoarthritis in the right shoulder, but the VA doctor noted 
the veteran's complaints were inconsistent with objective 
testing.  The most recent orthopedic examination in August 
2008 indicates the veteran does have enthesopathy, but the 
private doctor did not address the limitation of motion the 
veteran experiences.  Thus, the veteran should be afforded a 
VA examination to determine the veteran's limitation of 
motion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the current 
limitation of motion of the veteran's 
right shoulder and determine if there is 
any impairment of the humerus.  
Specifically comment on any limitation of 
motion.

2. Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




